                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION                                                                              PLAINTIFF


v.                                         Case No. 6:18-cv-6089


HAPPY VALLEY, LLC d/b/a/ HAPPY
VALLEY NURSING AND REHABILITATION                                                                DEFENDANT

                                                   ORDER

        Before the Court is Plaintiff Equal Employment Opportunity Commission’s Motion for Stay

and Extensions. (ECF No. 14). The Court is informed that the motion is unopposed. The Court finds

the matter ripe for consideration.

        On September 14, 2018, Plaintiff filed this action. On December 21, 2018, federal government

appropriations lapsed and, accordingly, Plaintiff shut down. On December 26, 2018, Plaintiff filed the

instant motion, stating that it is prohibited by the Antideficiency Act, 31 U.S.C. § 1341 et seq., from

litigating this matter during the government shutdown. Thus, Plaintiff asks the Court to stay this case

and all deadlines for the duration of the government shutdown. 1

        Upon consideration, the Court finds that good cause has been shown for the motion.

Accordingly, Plaintiff’s motion (ECF No. 14) is hereby GRANTED. This case is hereby STAYED

for the pendency of the government shutdown. Plaintiff shall file a motion to reopen the case within

fourteen (14) days of the resolution of the government shutdown. Plaintiff also may, at that time, ask

the Court to extend or reset deadlines.

        IT IS SO ORDERED, this 7th day of January, 2019.

                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      United States District Judge



1
  The Court has not yet issued a Final Scheduling Order in this case. However, the parties’ Rule 26(f) conference
must be held by January 21, 2019, and their joint Rule 26(f) report is due by February 15, 2019. The trial of this
matter is currently set for the week of December 16, 2019.
